Tilson, Judge:
The appeals listed in schedule A, heréto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the merchandise herein is similar to the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the issue herein and conditions as to market value are the same as the issue and conditions as to market value in the cited case; that there was no higher foreign value, and the record in the cited case has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.